Citation Nr: 1707971	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome and ulcerative colitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1997 to June 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

In March 2015, the Board most recently remanded this matter for a new VA examination to be conducted.  Subsequently, a VA examination and opinion were provided as of July 2015.  The examiner opined that the Veteran does not have any diagnosed ulcerative colitis in service, caused by service, or otherwise related to service and reasoned that the Veteran's service medical records do not document complaints, symptoms, or related treatment for ulcerative colitis.  However, it appears that the examiner failed to consider the October 2009 buddy statements.  These statements document lay observations regarding the Veteran's difficulty having bowel movements.  In light of this, the Board finds that the July 2015 VA examination is inadequate for rating purposes.  Accordingly, remand is necessary to clarify the nature and etiology of the Veteran's gastrointestinal problems.  

The Board also notes that there is no separation examination associated with the claims file.  Therefore, remand is also warranted for further development as it appears there may be outstanding service treatment records (STRs).  
Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding STRs, to include the Veteran's separation examination.

2.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be documented in the claims file.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his gastrointestinal problems.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

For any diagnosed gastrointestinal disorder, the examiner must provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that such disability was caused or aggravated by the Veteran's military service.  In rendering this opinion, the examiner should discuss the October 2009 buddy statements.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she will provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question, or that the Veteran has failed to cooperate in providing credible information.

4.  Finally, readjudicate the issue on appeal based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination may impact the determination made. 38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

